SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

          Mary Richter v. Oakland Board of Education (A-23-19) (083273)

Argued September 14, 2020 -- Decided June 8, 2021

LaVECCHIA, J., writing for a unanimous Court.

       Plaintiff Mary Richter, a longtime type 1 diabetic and teacher, experienced a
hypoglycemic event in a classroom. She sustained serious and permanent life-altering
injuries. Richter pursued through this action a claim under the Law Against
Discrimination (LAD), alleging that her employer failed to accommodate her pre-existing
disability. The Court addresses two issues: (1) whether Richter is required to establish
an adverse employment action -- such as a demotion, termination, or other similarly
recognized adverse employment action -- to be able to proceed with an LAD failure-to-
accommodate disability claim; and (2) whether plaintiff’s claim is barred by the
“exclusive remedy provision” of the Worker’s Compensation Act (WCA) because she
recovered workers’ compensation benefits.

        Richter was a science teacher employed by defendant Oakland Board of
Education. At the start of the 2012-2013 school year, Richter received her schedule for
the first marking period and learned that her lunch was scheduled for 1:05 p.m.
Believing that would negatively affect her blood sugar levels, Richter asked defendant
Gregg Desiderio, the principal of the school where she taught, to adjust her schedule so
she could eat lunch during the period beginning at 11:31 a.m. Desiderio told Richter he
would “look into it.” Further communications were exchanged about the requested
accommodation; in the end, no change was made, and Richter attended to her cafeteria
duties and ingested glucose tablets to maintain her blood sugar levels. Adjustment was
made during the second marking period; however, a similar scheduling issue arose during
the third marking period.

       On March 5, 2013, near the end the period before her lunch, Richter suffered a
hypoglycemic event in front of her students. She had a seizure, lost consciousness, and
struck her head on a lab table and the floor, causing extensive bleeding. Richter was
transported to a hospital for treatment. Prior to that, she had never passed out at work.

        Richter filed a workers’ compensation claim for the work-related injuries; she
recovered for her medical bills and for disability benefits. In March 2015, Richter filed
this action rooted in the LAD for failure to accommodate her diabetic condition.
                                             1
       Defendants moved for partial summary judgment on the basis that Richter’s bodily
injury claim was barred by the exclusive remedy provision of the WCA. The motion
judge held that under the WCA’s intentional wrong exception, Richter’s bodily injury
claim was not barred. Defendants moved for summary judgment again, alleging that
Richter failed to establish a prima facie failure-to-accommodate claim under the LAD
because she suffered no adverse employment action. A different motion judge granted
defendants’ motion for summary judgment.

       The Appellate Division reversed the grant of summary judgment in favor of
defendants. 459 N.J. Super. 400, 412-13 (App. Div. 2019). The Court granted
defendants’ petition for certification, limited to “whether an employee alleging
discrimination for failure to accommodate a disability, pursuant to the [LAD], is required
to show an adverse employment action; and whether plaintiff’s claim is barred by the
exclusive remedy provision of the [WCA].” 240 N.J. 58 (2019).

HELD: An adverse employment action is not a required element for a failure-to-
accommodate claim under the LAD. Further, plaintiff’s LAD claim based on defendants’
alleged failure to accommodate her pre-existing diabetic condition is not barred by the
WCA, and plaintiff need not filter her claim through the required showings of the
“intentional wrong exception.”

1. Although the LAD does not explicitly address a reasonable accommodation
requirement or claim, New Jersey courts have uniformly held that the LAD nevertheless
requires an employer to reasonably accommodate an employee’s disability. That
requirement was codified at N.J.A.C. 13:13-2.5(b) in 1985. Under that regulation, unless
it would impose an undue hardship on the operation of the business, an employer must
make a reasonable accommodation to the limitations of an employee who is a person with
a disability. The identification of the elements of the failure-to-accommodate claim
developed in decisions issued by trial and Appellate Division courts. Those courts
identified adverse employment consequence as one element of the prima facie case for
disability discrimination, in part because the factual setting of each case included an
adverse job consequence. (pp. 16-18)

2. In Victor v. State, the Court confronted for the first time a dispute over the required
elements of a failure-to-accommodate claim where a claimant does not allege an adverse
employment action. 203 N.J. 383, 412-13 (2010). The Victor Court noted that a
“disabled employee who is denied a requested reasonable accommodation . . . will
generally, as a result,” suffer an adverse consequence, but “there may be individuals with
disabilities who request reasonable accommodations, whose requests are not addressed or
are denied, and who continue nonetheless to toil on.” Id. at 421. The Victor Court
declined to “foreclose the possibility of circumstances that would give rise to a claim for
failure to accommodate even without an identifiable adverse employment consequence.”
Id. at 422. Ultimately, the holding in Victor did not resolve whether an adverse
                                            2
employment action is a requisite part of a prima facie failure-to-accommodate claim
because it rested on other grounds. Id. at 422-24. In two later cases -- Royster v. State
Police, 227 N.J. 482, 500 (2017), and Caraballo v. City of Jersey City Police Department,
237 N.J. 255, 267-68 (2019) -- the Court recited the elements of a failure-to-
accommodate claim without including adverse employment action as a requirement, but
did not expressly hold that an adverse employment action is not an element of an LAD
claim for failure to accommodate. (pp. 18-21)

3. Many federal courts have recited the elements of a failure to accommodate claim
under the Americans with Disabilities Act without mention of a required adverse
employment action, as the Court did for claims under the LAD in Royster and Caraballo.
And in at least two federal cases, a plaintiff’s failure-to-accommodate claim was
permitted to proceed when no adverse employment action occurred. (pp. 21-25)

4. The Court now formally holds that an adverse employment action is not a required
element for a failure-to-accommodate claim. The wrongful act for purposes of a failure-
to-accommodate claim is the employer’s failure to perform its duty, not a further adverse
employment action that the employee must suffer. To best implement the Legislature’s
stated intent to eradicate discrimination and make the workplace hospitable for persons
with disabilities, the Court concludes that an employer’s inaction, silence, or inadequate
response to a reasonable accommodation request is an omission that can give rise to a
cause of action. Stated otherwise, a failure-to-accommodate claim is not dependent on
causing harm to the employee through an adverse employment action. While a lack of
demonstrable consequences -- whether in the form of an adverse action, of injuries like
those sustained by Richter, or of some other type -- might affect the damages to which an
affected employee might be entitled, an employer’s failure to accommodate is itself an
actionable harm. The Court declines to adopt the approach taken by some courts -- that
the employer’s failure to reasonably accommodate is “the” adverse employment action
for purposes of considering the rights of a person with disabilities in the workplace.
Rather than impose a formalistic hurdle, the better, and simpler, course is to recognize
that an adverse employment action is not an element of a failure-to-accommodate claim.
(pp. 25-29)

5. The Court next turns to whether Richter’s failure-to-accommodate claim is barred by
the WCA’s exclusive remedy provision. The parties’ positions pit against one another
two statutory schemes -- the LAD and the WCA -- both of which are remedial in nature.
Enacted in 1911, the WCA was a historic trade-off whereby employees relinquished their
right to pursue common-law remedies in exchange for automatic entitlement to certain,
but reduced, benefits whenever they suffered injuries by accident arising out of and in the
course of employment. The WCA has an exclusivity requirement and a limited
“intentional wrong” exception whereby, “[i]f an injury or death is compensable under this
article, a person shall not be liable to anyone at common law or otherwise on account of
such injury or death for any act or omission occurring while such person was in the same
                                            3
employ as the person injured or killed, except for intentional wrong.” N.J.S.A. 34:15-8.
The LAD’s worthy purpose is no less than eradication of the cancer of discrimination in
our society, and the LAD is given liberal construction. This appeal focuses on the LAD’s
damages provision. In 1990, the Legislature amended the LAD to provide for a right to a
jury trial and punitive damages. And N.J.S.A. 10:5-13 was amended to add common law
remedies for an LAD statutory violation: “All remedies available in common law tort
actions shall be available to prevailing plaintiffs. These remedies are in addition to any
provided by this act or any other statute.” Legislative history of the 1990 amendments
makes clear that the Legislature’s intent was to reinforce that the LAD supplements the
common law. (pp. 29-38)

6. An overriding principle of statutory construction compels that every effort be made to
harmonize legislative schemes enacted by the Legislature. The Court reviews cases in
which it harmonized the LAD with other statutes when conflicts were perceived. The
WCA was in place when the LAD was enacted, and the Legislature certainly would have
been aware of the WCA when, in 1990, it added the common law remedies to the LAD
and directed that the LAD supplement those remedies. In Schmidt v. Smith, the
Appellate Division relied in part on those 1990 amendments in concluding that the WCA
was not the exclusive means for managing sexual harassment in the workplace and that
an LAD action could be pursued notwithstanding the WCA. 294 N.J. Super. 569, 585-86
(App. Div. 1996), aff’d, 155 N.J. 44 (1998). The Court now makes express Schmidt’s
import, holding that the WCA’s exclusive remedy provision does not attach to Richter’s
LAD claim. Each statute operates to fulfill different purposes, both protective of workers
in the workplace. The statutes can function cumulatively and complementarily; they are
not in tension, much less in conflict, as the Court illustrates by reviewing the facts of the
present case. The two statutory schemes, harmonized, operate to prevent double
recovery. With double recovery averted, there is no possible conflict. Thus, the full-
throated pursuit of remedies available under the LAD for actionable disability
discrimination may proceed unencumbered by the WCA exclusivity bar. (pp. 39-47)

7. The WCA provides a workers’ compensation lien for an employer under N.J.S.A.
34:15-40. The Appellate Division reviewed that provision’s operation and instructed on
how, if a jury awards damages to Richter on remand, the employer may obtain
reimbursement for workers’ compensation benefits paid. 459 N.J. Super. at 423-26. The
Court reviews those instructions and agrees with the Appellate Division’s direction on
this matter, rejecting defendants’ argument claiming a right to “100% reimbursement.”
The Court also affirms the Appellate Division’s holding that the jury may not be
presented with evidence of Richter’s medical expenses and lost wages. (pp. 47-48)

       AFFIRMED AS MODIFIED. REMANDED for trial.

CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON, FERNANDEZ-
VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE LaVECCHIA’s opinion.
                                              4
       SUPREME COURT OF NEW JERSEY
            A-23 September Term 2019
                      083273


                   Mary Richter,

               Plaintiff-Respondent,

                         v.

            Oakland Board of Education,

               Defendant-Appellant,

                        and

            Gregg Desiderio, individually
    and as Principal of the Valley Middle School,

               Defendant-Appellant.

      On certification to the Superior Court,
  Appellate Division, whose opinion is reported at
      459 N.J. Super. 400 (App. Div. 2019).

      Argued                       Decided
 September 14, 2020              June 8, 2021


Aileen F. Droughton argued the cause for appellants
Oakland Board of Education and Gregg Desiderio (Traub
Lieberman Straus & Shrewsberry, attorneys; Aileen F.
Droughton, on the briefs).

Betsy G. Ramos argued the cause for appellant Oakland
Board of Education (Capehart & Scatchard, attorneys;
Betsy G. Ramos, on the briefs).


                         1
Gerald Jay Resnick argued the cause for respondent
(Resnick Law Group, attorneys; Gerald Jay Resnick on
the briefs).

Andrew Dwyer argued the cause for amicus curiae
National Employment Lawyers Association of New
Jersey (The Dwyer Law Firm, attorneys; Andrew Dwyer,
of counsel and on the briefs).

Benjamin Folkman argued the cause for amicus curiae
New Jersey Association for Justice (Folkman Law
Offices, attorneys; Benjamin Folkman, Eve R. Keller,
Lauren M. Law, Sarah Slachetka, and Paul C. Jensen, Jr.,
on the briefs).

Renee Greenberg, Deputy Attorney General, submitted a
brief on behalf of amicus curiae Attorney General of New
Jersey (Gurbir S. Grewal, Attorney General, attorney;
Melissa H. Raksa, Assistant Attorney General, of
counsel, Mayur P. Saxena, Assistant Attorney General,
on the brief, and Renee Greenberg and Latoya L. Barrett,
Deputy Attorneys General, on the brief).

Edward G. Sponzilli submitted a brief on behalf of
amicus curiae Rutgers, the State University of New
Jersey (Norris McLaughlin, attorneys; Edward G.
Sponzilli, of counsel and on the brief, and Annmarie
Simeone, and Anthony P. D’Elia, on the brief).

Richard A. Friedman submitted a brief on behalf of
amicus curiae New Jersey Education Association
(Zazzali, Fagella, Nowak, Kleinbaum & Friedman;
attorneys; Richard A. Friedman, of counsel and on the
brief, and Craig A. Long, on the brief).

Christine P. O’Hearn submitted a brief on behalf of
amicus curiae the New Jersey Municipal Excess Liability
Fund (Brown & Connery, attorneys; Christine P.
O’Hearn, and Kathleen E. Dohn, on the brief).

                          2
          JUSTICE LaVECCHIA delivered the opinion of the Court.


      This appeal raises two compelling issues for resolution by this Court.

Unfortunately, the case arises from a tragic event.

      Plaintiff Mary Richter, a longtime diabetic and teacher, experienced a

hypoglycemic event in a classroom, which she claims happened because her

work schedule prevented her from eating her lunch early enough in the day to

maintain proper blood sugar levels. She fainted, hit her head on a science

laboratory table, and sustained serious and permanent life-altering injuries.

      Although Richter recovered benefits under the Worker’s Compensation

Act (WCA), N.J.S.A. 34:15-1 to -146, she pursued through this action a claim

under the Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, alleging

that her employer failed to accommodate her pre-existing disability.

According to Richter, in the months leading up to the incident, she repeatedly

asked her school principal to change her schedule of teaching and cafeteria

monitoring so she could manage her blood sugar levels by having her lunch

earlier in the day, but he failed to accommodate her request.

      The first issue we must address is whether Richter is required to

establish an adverse employment action -- such as a demotion, termination, or

other similarly recognized adverse employment action -- to be able to proceed

                                        3
with an LAD failure-to-accommodate disability claim. According to

defendants, an adverse employment action is a required element of a failure-to-

accommodate claim and Richter’s pleading is fatally deficient for not

including that element. We now put to rest that contention and hold that an

adverse employment action is not a required element for a failure-to-

accommodate claim under the LAD.

      The second issue raised by this appeal is whether plaintiff’s claim is

barred by the “exclusive remedy provision” of the WCA because she recovered

workers’ compensation benefits. According to defendants, to the extent

Richter’s LAD claim includes a demand for damages for bodily injuries or

their equivalent, it is barred under N.J.S.A. 34:15-8 unless she proves that

defendants engaged in an intentional wrong. For the reasons set forth herein,

we conclude that plaintiff’s LAD claim based on defendants’ alleged failure to

accommodate her pre-existing diabetic condition is not barred by the WCA,

and we reject the further contention that plaintiff must filter her claim through

the required showings of the “intentional wrong exception.”

      Accordingly, we affirm with modification the judgment of the Appellate

Division, and we remand this matter for trial.




                                        4
                                         I.

                                        A.

      Because this appeal arises from a summary judgment record, we recite

the facts in the light most favorable to the party opposing the motion for

judgment, here plaintiff. See Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 540 (1995).

      Richter was working as a science teacher, employed by the Oakland

Board of Education (Board) and assigned to the Valley Middle School (VMS)

at the time of the events that led to this action. Some background on the

structure of the school year and school day at VMS is necessary to understand

Richter’s claim that defendants failed to accommodate her disability due to her

pre-existing condition as a type 1diabetic. 1



1
   “Type 1 diabetes, once known as juvenile diabetes or insulin-dependent
diabetes, is a chronic condition in which the pancreas produces little or no
insulin. Insulin is a hormone needed to allow sugar (glucose) to enter cells to
produce energy. . . . Despite active research, type 1 diabetes has no cure.
Treatment focuses on managing blood sugar levels with insulin, diet and
lifestyle to prevent complications.” Mayo Clinic, Type 1 diabetes,
https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-
causes/syc-20353011. See also Stedman’s Medical Dictionary 530 (28th ed.
2006) (defining Type 1 diabetes as “a condition characterized by high blood
glucose levels caused by a total lack of insulin. Occurs when the body’s
immune system attacks the insulin-producing beta cells in the pancreas and
destroys them. The pancreas then produces little or no insulin. Type 1
diabetes develops most often in young people but can appear in adults.” ). The
record indicates that Richter developed diabetes as a juvenile.
                                        5
      VMS’s school year is divided into four academic marking periods. Each

school day is divided into eight time periods. Students are assigned to eat

lunch during either the fifth or the sixth time periods, which together last from

11:31 a.m. to 1:02 p.m. During those lunch periods, certain teachers are

assigned to cafeteria monitoring duty, where they are responsible for

supervising the students eating lunch. Accordingly, depending on their overall

schedule, some teachers assigned to lunch duty must wait to eat their own

lunch until seventh period, which is from 1:05 to 1:49 p.m.

      At the start of the 2012-2013 school year, Richter received her schedule

for the first marking period and learned that on Wednesdays and Thursdays she

was assigned to lunch duty during fifth period, followed by an instructional

class during sixth period; accordingly, she would not eat her own lunch until

seventh period. Believing that waiting until seventh period to eat lunch would

negatively affect her blood sugar levels, Richter asked VMS’s principal, Gregg

Desiderio, on the first day of school to adjust her schedule so she could eat

lunch during fifth period. Desiderio told Richter he would “look into it.”

      On September 10, 2012, Richter followed up with an email to Desiderio,

asking if he was “able to figure out a way to flip [her] lunch and duty periods

on Wednesday and Thursday.” Richter explained in the email that she had

“tried a couple different things” to keep her blood sugar regulated, but those

                                        6
steps were of no avail. Desiderio did not respond to the email. Richter asserts

that when she spoke again with Desiderio, he again stated that he would “look

into it.”

       During one conversation with Richter, Desiderio told her that he did not

believe he could “undo what he did” with the schedule; according to Desiderio,

he also told Richter that if she was having trouble on a particular day, she

could go to cafeteria duty late or skip it altogether. Richter denies that

Desiderio ever said she could completely skip cafeteria duty, and it is

undisputed that Desiderio never changed her schedule prior to the accident.

For the remainder of the first marking period, Richter attended to her cafeteria

duties and ingested glucose tablets to maintain her blood sugar levels.

       For the second marking period, Richter’s request for a fifth-period lunch

was accommodated. But when the schedule for the third marking period

issued, Richter was once again scheduled on Tuesdays for cafeteria duty

during fifth period, an instructional class during sixth period, and her lunch

during seventh period. Richter immediately approached Desiderio, who

acknowledged that he had made a mistake when setting the third-marking-

period schedule. Desiderio nonetheless declined to change the schedule,

explaining that he needed three teachers on cafeteria duty each day. He told

Richter that if she was not feeling well, she could sit down, have a snack, and

                                         7
report to duty once she was feeling better. Richter asked for Desiderio’s

instructions to be put in writing. He did not do so, nor did he change the

schedule or direct anyone in the school’s main office to change the schedule.

      Although a union representative told Richter that she would not be

disciplined for skipping cafeteria duty, Richter continued to attend her

assigned cafeteria duty during the third marking period, believing Desiderio’s

additional directions needed to be in writing or the schedule needed to be

changed. Richter feared that if an emergency occurred in the cafeteria while

she was scheduled for duty, but not present, she could be held liable. As a

result, on Tuesdays, Richter’s blood sugar levels often fell below the normal

range by the close of sixth period, requiring her to ingest glucose tablets.

      On March 5, 2013, near the end of one such sixth period, Richter

suffered a hypoglycemic event in front of her students. She had a seizure, lost

consciousness, and struck her head on a lab table and the floor, causing

extensive bleeding. Richter was transported to a hospital for treatment. Prior

to that, she had never passed out at work.

      After the accident, in a text exchange with Desiderio, Richter again

asked him to change her schedule. Desiderio responded that he previously told

her not to attend fifth period cafeteria duty, but he agreed to cross her name off

the schedule for cafeteria duty.

                                        8
      As a result of her fall, Richter suffered serious and permanent injuries,

including: total loss of smell; meaningful loss of taste; dental and facial

trauma; tinnitus; insomnia; tingling in her fingers; extraction of her right front

tooth, implantation of a dental bridge and bone grafts; altered speech; neck

pain and radiation to her posterior shoulder; paranesthesia and dysesthesias;

post-concussion syndrome; vertigo; dizziness; severe emotional distress; and

decreased life expectancy. She also lost sick days and incurred dental costs

not covered by insurance.

      Richter filed a workers’ compensation claim for the work-related

injuries. The Board paid $18,940.94 for Richter’s medical bills and $9,792.40

for temporary disability benefits. Subsequently, she received $77,200 in

partial total permanent disability benefits.

                                      B.

      On March 2, 2015, Richter filed this action rooted in LAD disability

discrimination for failure to accommodate her diabetic condition against the

Board and Desiderio, individually and in his capacity as principal. Richter

sought compensatory damages for her economic, physical, and emotional

injuries, as well as punitive damages.

      Defendants moved for partial summary judgment on the basis that

Richter’s bodily injury claim was barred by the exclusive remedy provision of

                                           9
the WCA. In an oral opinion, the motion judge held that under the WCA’s

intentional wrong exception, Richter’s bodily injury claim was not barred.

      Following that denial, defendants moved for summary judgment again,

alleging that Richter failed to establish a prima facie failure -to-accommodate

claim under the LAD because she suffered no adverse employment action.

Richter filed a cross-motion for summary judgment arguing that she did suffer

an adverse action and could establish a prima facie claim. Defendants also re-

filed a motion to dismiss Richter’s bodily injury claim under the WCA, or in

the alternative, to be entitled to a 100% credit for the WCA award already

paid; defendants additionally sought to bar Richter’s medical bills and lost

wages from being presented at trial.

      In a written opinion, a different motion judge granted defendants’

motion for summary judgment and denied Richter’s motion, determining that

Richter did not suffer an adverse employment action because she was not fired

or reassigned to another position and was thus unable to establish a prima facie

failure-to-accommodate claim.

      Addressing Richter’s argument that she did not need to demonstrate an

adverse employment action, the judge acknowledged that Victor v. State, 203

N.J. 383 (2010), suggested in dicta that an adverse employment action may not

be a necessary element for an LAD failure-to-accommodate claim; the judge

                                       10
nevertheless concluded that “an adverse employment action remains a required

element of a prima facie failure to accommodate claim under the NJLAD.”

      After the court rejected their motions for reconsideration, both parties

appealed.

                                       C.

      In a careful and comprehensive published decision authored by Judge

Sumners, the Appellate Division reversed the grant of summary judgment to

defendants and affirmed the denial of Richter’s summary judgment motion,

sending the matter back for trial. Richter v. Oakland Bd. of Educ., 459 N.J.

Super. 400, 412-13, 419-20 (App. Div. 2019).

      The court began with the arguments raised in Richter’s appeal,

addressing first whether a prima facie disability-accommodation claim under

the LAD requires establishing an adverse employment action. See id. at 412-

16.

      The court pointed to the analysis in Victor that while an adverse

employment action has generally been recognized as a required element for a

disability-accommodation claim, the LAD’s broad remedial purpose may

“permit plaintiffs to proceed against employers who have failed to reasonably

accommodate their disabilities or who have failed to engage in an interactive

process even if they can point to no adverse employment consequence that

                                       11
resulted.” Id. at 414-15 (quoting Victor, 203 N.J. at 421). The court also

noted that in Royster v. State Police, this Court articulated the elements

required to establish a prima facie LAD failure-to-accommodate claim

“without including the requirement that an adverse employment action must be

proven.” Richter, 459 N.J. Super. at 415-16 (citing 227 N.J. 482, 500 (2017)).

       The Appellate Division’s interpretation of Victor and Royster led it to

conclude “that Richter’s LAD claim for failure to accommodate her diabetes

disability should not have been dismissed on summary judgment based on a

lack of adverse employment action.” Id. at 416. Even so, the court rejected

Richter’s contention “that defendants’ refusal to accommodate an employee’s

disability constitutes an adverse employment action.” Id. at 417. The court

applied a standard for assessing an adverse employment action that examined

whether defendant’s actions “materially alter[ed] the terms and conditions of

. . . employment” and concluded that Richter’s claim did not meet it. Id. at

418.

       Next, the court affirmed the denial of Richter’s summary judgment

motion. Id. at 419-20. The court recognized that it is undisputed that

defendants knew about Richter’s disability and that Richter requested

accommodations, but it found that a reasonable jury could determine that

“defendants participated in the interactive process and made a good faith effort

                                       12
to provide [Richter] with an accommodation.” Id. at 420. The court pointed to

statements by Desiderio and others that “Richter was verbally told at the

beginning of the third marking period -- prior to her fall on March 5, 2013 --

that she did not have to perform her fifth period cafeteria duty if she felt she

needed to eat her lunch.” Ibid. Although it found that summary judgment

could not be entered in favor of Richter, the Appellate Division reinstated

Richter’s claim for punitive damages under the LAD. Ibid.

      The Appellate Division then turned to defendants’ cross-appeal and

addressed whether Richter’s bodily injury claim is barred by the WCA’s

exclusive remedy provision, and, if not, whether her employer “should receive

100% credit for the worker’s compensation payments it made” in the event of

a jury award in Richter’s favor. Id. at 421.

      The appellate court recognized that when an employee pursues remedies

under the WCA, she generally “gives up the right to pursue common law

claims for work-related injuries.” Ibid. However, the court noted the

intentional-wrong carve-out to the exclusivity bar and, applying that exception,

reasoned that Richter’s claim “is not barred by the [WCA’s] exclusive remedy

provision” because, when viewing the allegations in the light most favorable to

Richter, “Desiderio intentionally refused her accommodation request, and it

was substantially certain that she could suffer a hypoglycemic event.” Id. at

                                        13
423. Moreover, as explained by the court, “[t]his is not the ‘simple fact of

industrial life’ envisioned by the [WCA].” Ibid. (quoting Laidlow v. Hariton

Mach. Co., Inc., 170 N.J. 602, 623 (2002)). The court found additional

support for its conclusion in Schmidt v. Smith, in which the Appellate Division

recognized that “there is no language in the LAD that mandates that claims

made by employees against employers under [the LAD] may only be brought”

via the WCA. Richter, 459 N.J. Super. at 423 (quoting Schmidt, 294 N.J.

Super. 569, 585 (App. Div. 1996), aff’d, 155 N.J. 44 (1998)). Accordingly,

the Appellate Division reversed the grant of summary judgment to defendants

and held that “Richter can present her bodily injury claims directly arising

from her LAD claim to the jury.” Ibid.

      Finally, the Appellate Division rejected the argument that defendants

must receive a 100% credit for the workers’ compensation award paid to

Richter. The court held that, under N.J.S.A. 34:15-40(b) (Section 40), the

employer would be entitled only to a lien -- totaling only two-thirds the

amount it paid in workers’ compensation to Richter in medical payments and

temporary benefits -- on the jury award, with the remaining one-third allocated

to reimburse Richter’s compensation counsel. Id. at 425-26. 2


2
  The Appellate Division did not mention the partial total permanent disability
amount paid in settlement to Richter in a final resolution of the compensation

                                       14
      We granted defendants’ petition for certification limited to “whether an

employee alleging discrimination for failure to accommodate a disability,

pursuant to the [LAD], is required to show an adverse employment action; and

whether plaintiff’s claim is barred by the exclusive remedy provision of the

[WCA].” 240 N.J. 58 (2019). We also granted motions by the New Jersey

Association for Justice (NJAJ), the National Employment Lawyers Association

of New Jersey (NELA), and the Attorney General to appear as amici curiae.

                                      II.

      The parties advance the following arguments with respect to whether a

failure-to-accommodate claim requires the showing of an adverse employment

action.

      Defendants argue that the Appellate Division erred in concluding that a

plaintiff can present a prima facie case for a failure to accommodate without

showing an adverse employment action. They contend that the appellate court

misapplied dicta in Victor and Royster. In support, defendants point to state

and federal court decisions that, since Victor was decided in 2010, have

continued to require an adverse employment action as an element for an LAD

failure-to-accommodate claim.


claim. We are unaware from this record of the fees attributable to
compensation counsel for those benefits and whether the settlement addressed
them in any way; thus, we do not comment further on those benefits.
                                     15
       Richter, on the other hand, argues that the Appellate Division rightfully

relied on Victor and Royster in holding that an adverse employment action is

not a requirement for a failure-to-accommodate claim. She contends that the

Appellate Division’s approach is also consistent with several United States

Courts of Appeals’ decisions applying the Americans with Disabilities Act

(ADA), 42 U.S.C. §§ 12101 to 12213.

       Amici NJAJ, NELA, and the Attorney General all similarly argue that

Richter need not allege a distinct adverse employment action in order to bring

a failure-to-accommodate claim. NELA and the Attorney General both add

that a failure to accommodate may itself constitute an adverse employment

action.

                                       III.

       We turn first to the necessary elements for a failure-to-accommodate

claim brought by an individual claiming disability discrimination under the

LAD.

                                        A.

       “The LAD prohibits employment discrimination on the basis of a

disability.” Potente v. County of Hudson, 187 N.J. 103, 110 (2006) (citing

N.J.S.A. 10:5-4.1, -29.1). Although the LAD does not explicitly address a

reasonable accommodation requirement or claim, “our courts have uniformly

                                        16
held that the [LAD] nevertheless requires an employer to reasonably

accommodate an employee’s” disability. Royster, 227 N.J. at 499 (alteration

in original) (quoting Potente, 187 N.J. at 110). That requirement was codified

in a regulation by the agency charged with administering the LAD and

promulgating regulations for its implementation and enforcement. See

N.J.S.A. 10:5-8(g) (authorizing the adoption of regulations “to carry out the

provisions of this act”).

      Under N.J.A.C. 13:13-2.5(b), “unless it would impose an undue hardship

on the operation of the business,” an employer must “make a ‘reasonable

accommodation to the limitations of an employee . . . who is a person with a

disability.’” Potente, 187 N.J. at 110 (omission in original) (quoting N.J.A.C.

13:13-2.5(b)). The Division on Civil Rights’ promulgation of N.J.A.C. 13:13-

2.5(b) in 1985 marked the genesis of reasonable-accommodation claims under

the LAD. See Victor, 203 N.J. at 400-02.

      Prior to our opinion in Victor, we had approvingly recognized failure to

accommodate as a claim under the LAD and touched upon its contours. See,

e.g., Viscik v. Fowler Equip. Co., Inc., 173 N.J. 1, 19-20 (2002) (recognizing

that a plaintiff can affirmatively plead “failure to reasonably accommodate as a

separate cause of action” from a discriminatory discharge or disparate

treatment claim); Potente, 187 N.J. at 110-12; Raspa v. Off. of Sheriff of

                                       17
Gloucester, 191 N.J. 323, 337-40 (2007). However, in none of those cases did

we dwell on the necessary elements of a failure-to-accommodate claim.

        Rather, the identification of elements developed in decisions issued by

the trial courts and the Appellate Division. See, e.g., Seiden v. Marina

Assocs., 315 N.J. Super. 451, 465-66 (Law Div. 1998); Muller v. Exxon Rsch.

& Eng’g Co., 345 N.J. Super. 595, 602-03 (App. Div. 2001); Bosshard v.

Hackensack Univ. Med. Ctr., 345 N.J. Super. 78, 91 (App. Div. 2001). And,

as we recognized in Victor, those “courts uniformly identif[ied] adverse

employment consequence as one element of the prima facie case for disability

discrimination.” 203 N.J. at 413. Our discussion in Victor, however, also

noted that “[t]hose opinions [did] so . . . in part because they recite the familiar

elements consistent with any employment discrimination case, and in part

because the factual setting of each case included an adverse job consequence.”

Ibid.

        It was not until Victor that this Court confronted a dispute over the

required elements of a failure-to-accommodate claim where a claimant does

not allege an adverse employment action. Id. at 412-13. In that appeal, after

reviewing the regulatory history of N.J.A.C. 13:13-2.5(b), relevant case law

from this state, and federal court cases interpreting the ADA, we

acknowledged the issue as unsettled and made the following observation:

                                         18
The LAD’s purposes suggest that we chart a course to
permit plaintiffs to proceed against employers who
have failed to reasonably accommodate their
disabilities or who have failed to engage in an
interactive process even if they can point to no adverse
employment consequence that resulted. Such cases
would be unusual, if not rare, for it will ordinarily be
true that a disabled employee who has been
unsuccessful in securing an accommodation will indeed
suffer an adverse employment consequence.

       That is, the disabled employee who is denied a
requested reasonable accommodation necessary to
perform the job’s essential functions will generally, as
a result, not be hired or promoted, or will be discharged.
Indeed, it is difficult for us to envision factual
circumstances in which the failure to accommodate will
not yield an adverse consequence. But there may be
individuals with disabilities who request reasonable
accommodations, whose requests are not addressed or
are denied, and who continue nonetheless to toil on.

      Perhaps in those circumstances the employee
could demonstrate that the failure to accommodate
forced the employee to soldier on without a reasonable
accommodation, making the circumstances so
unbearable that it would constitute a hostile
employment environment. But there also might be
circumstances in which such an employee’s proofs,
while falling short of that standard, would cry out for a
remedy. We cannot foresee all of the factual settings
that might confront persons with disabilities and,
although hard to envision, we therefore cannot entirely
foreclose the possibility of circumstances that would
give rise to a claim for failure to accommodate even
without an identifiable adverse employment
consequence.

[Victor, 203 N.J. at 421-22.]

                           19
      Ultimately, the holding in Victor did not resolve whether an adverse

employment action is a requisite part of a prima facie failure -to-accommodate

claim because the plaintiff in that case was unable to establish the other

indisputably required elements of the claim, and the Court’s holding rested on

those failures. Id. at 422-24. The observation in Victor that an adverse

employment action may not be a necessary element remained dicta.

      Seven years after Victor, this Court demarked the elements of a failure-

to-accommodate claim under the LAD. We stated in Royster that

            [t]o establish a failure-to-accommodate claim under the
            LAD, a plaintiff must demonstrate that he or she (1)
            “qualifies as an individual with a disability, or [ ] is
            perceived as having a disability, as that has been
            defined by statute”; (2) “is qualified to perform the
            essential functions of the job, or was performing those
            essential functions, either with or without reasonable
            accommodations”; and (3) that defendant “failed to
            reasonably accommodate [his or her] disabilities.”

            [227 N.J. at 500 (alterations in original) (quoting
            Victor, 203 N.J. at 410).]

      Clearly absent from that recitation is mention of an adverse employment

action as an element. Two years later, in Caraballo v. City of Jersey City

Police Department, we again recited the elements of a failure-to-accommodate

claim without including adverse employment action as a requirement. 237 N.J.

255, 267-68 (2019). In neither case, however, did we expressly hold that an



                                       20
adverse employment action is not an element of an LAD claim for failure to

accommodate.

      This appeal, with its pointed joining of issues on the question, presents

the matter head-on and thus provides the vehicle for us to definitively

determine whether a failure-to-accommodate claim under the LAD should

require a plaintiff to show an adverse employment action in order to proceed

with such a claim.

                                       B.

      As is often true, federal anti-discrimination cases provide a helpful

“source of interpretive authority.” Grigoletti v. Ortho Pharm. Corp., 118 N.J.

89, 97 (1990). It has proven advantageous to harmonize, to the extent

possible, the LAD’s development with Title VII’s development, in the interest

of “some reasonable degree of symmetry and uniformity.” Id. at 107. That

approach informs us also with respect to the ADA, notwithstanding some

differences in statutory language. See, e.g., Viscik, 173 N.J. at 16, (comparing

the scope of covered disability under federal and state law).

      Victor searched for a consensus among federal courts as to the elements

of a failure-to-accommodate claim, and since then even more federal decisions

have touched on the elements question currently before us. In interpreting the

ADA, many federal courts have recited the elements of such a claim without

                                       21
mention of a required adverse employment action, as we did for claims under

the LAD in Royster and Caraballo. See, e.g., Hill v. Assocs. for Renewal in

Educ., 897 F.3d 232, 237 (D.C. Cir. 2018) (stating that, in a failure-to-

accommodate claim, “a plaintiff must show . . . (1) that he or she has a

disability under the ADA; (2) that the employer had notice of the disability; (3)

that the plaintiff could perform the essential functions of the position . . . ; and

(4) that the employer refused to make the accommodation”); Valle-Arce v.

P.R. Ports Auth., 651 F.3d 190, 198 (1st Cir. 2011) (stating that, to make out a

reasonable-accommodation claim under the ADA, the plaintiff had to show

“(1) that she suffers from a disability . . . , (2) that she is an otherwise qualified

individual . . . , and (3) that the [employer] knew of her disability and did not

reasonably accommodate it”); Rhoads v. FDIC, 257 F.3d 373, 387 n.11 (4th

Cir. 2001) (stating that, to establish a prima facie failure-to-accommodate

claim, a plaintiff must show “(1) that he was an individual who had a disability

. . . ; (2) that the [employer] had notice of his disability; (3) that with

reasonable accommodation he could perform the essential functions of the

position . . . ; and (4) that the [employer] refused to make such

accommodations” (alterations in original) (quoting Mitchell v.

Washingtonville Cent. Sch. Dist., 190 F.3d 1, 6 (2d Cir. 1999)); Smith v.

Ameritech, 129 F.3d 857, 866 (6th Cir. 1997) (“[P]laintiff must prove that (1)

                                         22
he has a disability; (2) that he is ‘otherwise qualified’ for the job; and (3) that

defendants either refused to make a reasonable accommodation for his

disability or made an adverse employment decision regarding him solely

because of his disability.” (emphasis added) (citation omitted)).

      Notably, the Third Circuit Court of Appeals has taken a different

approach. Although the Third Circuit lists an adverse employment action as an

element, it recognizes that “[a]dverse employment decisions in this context

include refusing to make reasonable accommodations for a plaintiff’s

disabilities.” Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d 751, 761

(3d Cir. 2004), superseded in part by statute on other grounds, 42 U.S.C.

§ 12201(h). The Third Circuit “thus collaps[es] the two traditional proof

elements into one.” Victor, 203 N.J. at 416. It is not unique in that approach.

See Dick v. Dickinson State Univ., 826 F.3d 1054, 1060 (8th Cir. 2016)

(requiring an adverse action as an element but noting that “[a]n employer is

also liable for committing an adverse employment action if the employee in

need of assistance actually requested but was denied a reasonable

accommodation”).

      Admittedly, in the above cases in which the plaintiff prevailed, an

adverse employment action had occurred, just as was noted in Victor, so the

lack of adverse employment action as an element in those cases could reflect

                                         23
the courts’ recognition that a clear adverse action was assumed. See Victor,

203 N.J. at 416 (commenting on Williams, 380 F.3d at 758). However, in at

least two federal cases, a plaintiff’s failure-to-accommodate claim was

permitted to proceed when no adverse employment action occurred.

      In a recent en banc opinion, the United States Court of Appeals for the

Tenth Circuit affirmatively declared that “an adverse employment action is not

a requisite element of a failure-to-accommodate claim.” Exby-Stolley v. Bd.

of Cnty. Comm’rs, 979 F.3d 784, 792 (10th Cir. 2020) (en banc). The court

based its reasoning on its own failure-to-accommodate precedent, the

precedent of no fewer than six circuits stating or strongly suggesting that there

is no such requirement, the plain text of the ADA, and regulatory

pronouncements of the Equal Employment Opportunity Commission (EEOC)

responsible for administering the ADA, and it capped its conclusion with a

compelling dose of common sense, stating that,

            because the ADA’s reasonable-accommodation
            mandate focuses on “compelling behavior” rather than
            “policing an employer’s actions,” it would make little
            sense to require the showing of an adverse employment
            action as part of a failure-to-accommodate claim. In
            other words, it would verge on the illogical to require
            failure-to-accommodate plaintiffs to establish that their
            employer acted adversely toward them -- when the
            fundamental nature of the claim is that the employer
            failed to act.

            [Id. at 797 (citation omitted).]
                                        24
See also Garrison v. Dolgencorp, LLC, 939 F.3d 937, 941 (8th Cir. 2019). 3

                                       C.

      It is time to close debate on the elements of a failure-to-accommodate

claim under the LAD. Our course was charted in Victor’s analysis. We now

formally hold that an adverse employment action is not a required element for

a failure-to-accommodate claim.

      As Victor noted, two earlier cases implicitly suggested that an employee

need not suffer an adverse employment consequence. 203 N.J. at 413-14

(discussing Tynan v. Vicinage 13 of Superior Ct., 351 N.J. Super. 385, 400-01

(App. Div. 2002), and Seiden, 315 N.J. Super. at 459-61). Victor recognized

that insistence on such a demonstration would ill serve the LAD’s broad

remedial purposes. 203 N.J. at 420-22. Further, such a requirement is not

consistent with the obligation of employers to reasonably accommodate an


3
   In Garrison, the Eighth Circuit held that the plaintiff’s ADA failure -to-
accommodate claim could survive summary judgment despite no adverse
employment action having occurred. 939 F.3d at 942. Because, as noted
earlier, the Eighth Circuit had generally required an adverse employment
action in cases prior to Garrison but had viewed the alleged failure to
accommodate itself to satisfy the adverse-employment-action requirement, see
Dick, 826 F.3d at 1060, that latest decision led the Tenth Circuit to comment:
“if Garrison is a bellwether of the Eighth Circuit’s developing jurisprudence in
the ADA failure-to-accommodate context, that circuit may be erasing the thin
line that typically has separated its precedent -- albeit only nominally -- from
those circuits that have straightforwardly declined to incorporate an adverse -
employment-action requirement.” Exby-Stolley, 979 F.3d at 807 n.14.
                                         25
employee with a disability. N.J.A.C. 13:13-2.5(b) (“An employer must make a

reasonable accommodation to the limitations of an employee . . . who is a

person with a disability, unless the employer can demonstrate . . . undue

hardship . . . .”).

       The overriding purpose of the LAD’s promise to eradicate obstacles in

the workplace for persons with disabilities is to make it possible for people to

work. Given that employers have an affirmative obligation to make reasonable

accommodation, why should people who have requested but not received a

reasonable accommodation from an employer have to wait for an adverse

employment action to follow the employer’s denial or inaction -- or refusal to

even engage in an interactive dialogue about the request -- in order to bring a

complaint to compel the employer to fulfill its affirmative obligation under the

regulatory scheme? To pose the question is to answer it.

       The breach of the duty can, and should, be addressable before an adverse

employment consequence occurs. The wrongful act for purposes of a failure-

to-accommodate claim is the employer’s failure to perform its duty, not a

further adverse employment action that the employee must suffer. The

persevering employee trying to make do without a reasonable accommodation

is not remediless, and a callous employer may not escape LAD liability for

failing to perform its required duty to provide accommodation simply by

                                       26
declining to fire, demote, or take another form of adverse action against the

employee. Such an approach would essentially render the reasonable

accommodation requirement unenforceable in its own right and would run

roughshod over the Legislature’s stated intent to eradicate discrimination and

make the workplace hospitable for persons with disabilities.

      To best implement that legislative intent, we conclude that an

employer’s inaction, silence, or inadequate response to a reasonable

accommodation request is an omission that can give rise to a cause of action.

Cf. Exby-Stolley, 979 F.3d at 797 (finding similarly for an ADA cause of

action). Stated otherwise, a failure-to-accommodate claim is not dependent on

causing harm to the employee through an adverse employment action. And,

certainly, the employer of an employee who suffers consequences from the

employer’s failure to accommodate should not escape LAD liability merely

because those consequences do not fit neatly into a definition of adverse

employment action. Indeed, while a lack of demonstrable consequences --

whether in the form of an adverse action, of injuries like those sustained by

Richter, or of some other type -- might affect the damages to which an affected

employee might be entitled, an employer’s failure to accommodate is itself an

actionable harm.




                                       27
      We recognize, as did the Appellate Division here, that some courts vie w

the employer’s failure to reasonably accommodate as “the” adverse

employment action for purposes of considering the rights of a person with

disabilities in the workplace. In that respect, those courts incorporate an

adverse-employment-action requirement “in a manner that is essentially form,

rather than substance” -- the analysis under that view results in the same

outcome for the plaintiff’s ability to proceed with the claim as when the

element is not required at all. Id. at 806.

      We see no need to add additional formalistic hurdles to a failure-to-

accommodate claim. Indeed, given that providing a reasonable

accommodation is an employer’s obligation, see N.J.A.C. 13:13- 2.5(b), it

makes little sense to include the adverse-employment-action element, even in

form. The better, and simpler, course is to recognize that an adverse

employment action is not an element of a failure-to-accommodate claim.

      Accordingly, we hold that a failure-to-accommodate claim under the

LAD does not require a plaintiff to plead and demonstrate an adverse

employment consequence as an element of a prima facie action. The Appellate

Division was correct to follow the lead of Victor, Royster, and Caraballo in

concluding that Richter’s pleading was not deficient for not including an




                                        28
adverse-employment-action element and in denying defendants judgment on

that basis.

                                       IV.

                                        A.

      We turn now to whether Richter’s failure-to-accommodate claim

regarding her pre-existing diabetes is barred by the WCA’s exclusive remedy

provision. On this issue, the parties’ arguments were supplemented after oral

argument when we requested additional briefing from the parties and amici on

two issues:

              1. Are Law Against Discrimination (LAD), N.J.S.A.
                 10:5-1 to -49, claims filed by an employee against
                 an employer for workplace bodily injuries subject to
                 the exclusive remedy provisions of the Workers
                 Compensation Act (WCA), N.J.S.A. 34:15-8?

              2. Must an employee seeking recovery for bodily
                 injuries under LAD prove that the employer engaged
                 in an intentional wrong pursuant to N.J.S.A. 34:15-
                 8?

      We also granted the motions of Rutgers University, the New Jersey

Municipal Excess Liability Fund (MELF), and the New Jersey Teachers

Association (NJTA) to submit amicus curiae briefs.




                                        29
                                     B.

                                     1.

      According to defendants, Richter elected to pursue a compensation

award and would receive a windfall if she could now also pursue an LAD

claim for those same bodily injuries unless she can meet the WCA’s

intentional wrong exception. Defendants assert that exception cannot be met

here because Desiderio offered an accommodation to Richter and she had

never previously passed out at school; they maintain that defendants’ actions

therefore do not rise to the level of egregious and affirmative acts necessary

for the intentional wrong exception to apply.

      Responding to our questions, and emphasizing the WCA’s function as a

“social compact” and an “historic tradeoff,” defendants assert that statutory

LAD claims are subject to the WCA’s exclusive remedy provision. Although

acknowledging that the LAD makes “[a]ll remedies in common law tort

actions” available, that LAD provision does not, in defendants’ view, reflect a

legislative intent to amend or supersede the WCA. Defendants stress that the

WCA’s exclusivity bar applies only to Richter’s bodily injury claim and does

not bar non-bodily injury LAD claims for emotional and economic harm.

      Finally, defendants argue that the Appellate Division erred in its

application of N.J.S.A. 34:15-40(b). They contend that if Richter’s failure-to-

                                       30
accommodate claim under the LAD can proceed and is successful, defendants

should receive a 100% credit for compensation payments made to her.

                                        2.

      Richter asserts that discrimination is a statutory violation and not within

the parameters of the WCA. In response to our questions, she argues that,

given the LAD’s plain language and broad remedial purposes to compensate

victims of discrimination and disincentivize discrimination, her bodily injury

claim based on the Board’s failure to accommodate is not subject to the

WCA’s exclusive remedy provision, nor need it satisfy the intentional wrong

exception. She maintains that nothing in the WCA suggests it was intended to

bar claims to compensate victims of discrimination.

      In the event that the intentional wrong exception has to be satisfied for

her claim to proceed, Richter claims there is sufficient evidence that could lead

a jury to conclude that Desiderio’s actions fell within the intentional wrong

exception. She also urges adoption of the Appellate Division’s interpretation

of the proper application of N.J.S.A. 34:15-40(b) in these circumstances.

                                        3.

      As for the original amici, NJAJ initially urged affirmance of the

Appellate Division judgment on the basis that Richter’s claim falls within the




                                       31
intentional wrong exception of the WCA. Its expanded briefing is in

substantial accord with arguments advanced by NELA.

      From the outset, NELA has argued that a claim for damages under the

LAD is not subject to the WCA’s exclusive remedy provision, regardless of

whether the claim fits within the intentional wrong exception. NELA asserts

that requiring that an LAD plaintiff satisfy the intentional wrong exception

under the WCA creates conflict with our holdings that both intentional and

unintentional discrimination violate the LAD.

      Elaborating in response to our questions, NELA points to the LAD’s

broad remedial purpose and language in the LAD that explicitly makes all

remedies in common law tort actions available to a prevailing plaintiff, in

addition to any other remedy provided under the LAD itself. Claiming support

for its position from the legislative history surrounding the 1990 amendment to

the LAD that allows plaintiffs to obtain all damages normally available in

common law tort actions for physical injury and illness caused by unlawful

discrimination, NELA argues that subjecting those damages claims to the

WCA’s exclusivity bar and requiring them to be filtered t hrough the

intentional wrong exception would negate the 1990 amendments and

contravene the LAD’s plain language. NELA urges us to harmonize the LAD

and the WCA.

                                       32
      NJTA is also in substantial accord with NELA that the WCA should not

impede the LAD’s implementation of the right to be free from discrimination.

NJTA asserts that, in any event, an LAD violation is sufficiently reprehensible

to constitute an intentional wrong.

                                       4.

      Entering the appeal when we requested supplemental briefing, and

supporting defendants’ position, Rutgers argues that Richter’s LAD bodily

injury claim is subject to the WCA and barred unless it fits into the WCA’s

sole exception. Rutgers submits that a contrary conclusion would undermine

the legislative intent of the WCA, cause unpredictability for employers, and

create an unfairness among employees who sustain similar injuries under

different circumstances.

      MELF adds that holding LAD claims exempt from the WCA’s exclusive

remedy provision would lead to increased litigation and implicate complicated

insurance issues.

                                      V.

      The parties’ positions pit against one another two statutory schemes,

both of which are remedial in nature. We turn to the two statutory programs

involved.




                                      33
                                       A.

      The background to the WCA is ground well-covered in many previous

decisions, but it bears repeating that “[t]he stimulus for workers’ compensation

legislation arose out of an increasing number of industrial accidents and the

inadequacies of the common-law tort remedies that were available to aid

injured workers.” Millison v. E.I. du Pont de Nemours & Co., 101 N.J. 161,

174 (1985). Enacted in 1911 in response to those inequities, the New Jersey

Workers’ Compensation Act amounted to “a historic trade-off whereby

employees relinquished their right to pursue common-law remedies in

exchange for automatic entitlement to certain, but reduced, benefits whenever

they suffered injuries by accident arising out of and in the course of

employment.” Ibid. Accordingly, the WCA provides that, “[w]hen employer

and employee shall . . . accept the provisions of” the WCA by agreement,

whether express or implied, then “compensation for personal injuries to, or for

the death of, such employee by accident arising out of and in the course of

employment shall be made by the employer without regard to the negligence of

the employer, according to the schedule [codified by the WCA].” N.J.S.A.

34:15-7.

      The WCA further states:

            Such agreement shall be a surrender by the parties
            thereto of their rights to any other method, form or
                                       34
            amount of compensation or determination thereof than
            as provided in this article and an acceptance of all the
            provisions of this article . . . .

            If an injury or death is compensable under this article,
            a person shall not be liable to anyone at common law or
            otherwise on account of such injury or death for any act
            or omission occurring while such person was in the
            same employ as the person injured or killed, except for
            intentional wrong.

            [N.J.S.A. 34:15-8.]

      In the century since the enactment of the WCA, we have had numerous

occasions to interpret the WCA’s exclusivity requirement and, more

specifically, its limited “intentional wrong” exception. See, e.g., Millison, 101

N.J. at 177-84; Laidlow, 170 N.J. at 617; Tomeo v. Thomas Whitesell Constr.

Co., Inc., 176 N.J. 366, 372-78 (2003); Mull v. Zeta Consumer Prods., 176

N.J. 385, 390-93 (2003); Crippen v. Cent. Jersey Concrete Pipe Co., 176 N.J.

397, 406-11 (2003). In those encounters with the WCA, this Court developed

and then refined a two-prong test for determining whether a claim outside of

the WCA schedule met the intentional wrong exception:

            (1) the employer must know that his actions are
            substantially certain to result in injury or death to the
            employee, and (2) the resulting injury and the
            circumstances of its infliction on the worker must be (a)
            more than a fact of life of industrial employment and
            (b) plainly beyond anything the Legislature intended
            the Workers’ Compensation Act to immunize.

            [Laidlow, 170 N.J. at 617.]
                                       35
      In each of those cases, however, the injured employee brought common

law claims against their employer, as opposed to statutory claims. This case

pits a statutory claim against the WCA exclusivity bar.

                                        B.

      Richter asserts an LAD statutory claim, faulting defendants for failure to

accommodate her pre-existing diabetic disability with a schedule alteration and

claiming the range of damages available under the LAD.

      The LAD has a rich history of broad application by this Court. As we

have noted, “[o]ne searches in vain to find another New Jersey enactment

having an equivalently powerful legislative statement of purpose, along with

operative provisions that arm individuals and entities with formidable tools to

combat discrimination not only through their use but also by the threat of their

use.” Rodriguez v. Raymours Furniture Co., Inc., 225 N.J. 343, 347 (2016).

The LAD’s worthy purpose is no less than eradication of “‘the cancer of

discrimination’ in our society.” Smith v. Millville Rescue Squad, 225 N.J.

373, 390 (2016) (quoting Nini v. Mercer Cnty. Cmty. Coll., 202 N.J. 98, 108

(2010)). Accordingly, the LAD is given liberal construction, for the “more

broadly [the LAD] is applied, the greater its antidiscriminatory impact.” Ibid.

(alteration in original) (quoting Nini, 202 N.J. at 115).



                                        36
      In particular, this appeal focuses attention on the LAD’s damages

provision. In 1990, the Legislature amended the LAD in response to the

decision in Shaner v. Horizon Bancorp, 116 N.J. 433 (1989). L. 1990, c. 12.

The amendments to the LAD included providing for a right to a jury trial and

adding a provision for punitive damages. L. 1990, c. 12, §§ 1, 2. Importantly

for present purposes, N.J.S.A. 10:5-13 was amended to add common law

remedies for an LAD statutory violation:

            All remedies available in common law tort actions shall
            be available to prevailing plaintiffs. These remedies
            are in addition to any provided by this act or any other
            statute.

            [L. 1990, c. 12, § 2.]

      The legislative purpose for making available remedies under the

common law was explained in a separate addition to the findings and

declarations provision of the LAD:

            The Legislature further finds that because of
            discrimination, people suffer personal hardships, and
            the State suffers a grievous harm. The personal
            hardships include: economic loss; time loss; physical
            and emotional stress; and in some cases severe
            emotional trauma, illness, homelessness or other
            irreparable harm resulting from the strain of
            employment controversies; relocation, search and
            moving difficulties; anxiety caused by lack of
            information, uncertainty, and resultant planning
            difficulty; career, education, family and social
            disruption; and adjustment problems, which
            particularly impact on those protected by this act. Such
                                      37
            harms have, under the common law, given rise to legal
            remedies, including compensatory and punitive
            damages. The Legislature intends that such damages
            be available to all persons protected by this act and that
            this act shall be liberally construed in combination with
            other protections available under the laws of this State.

            [L. 1990, c. 12, § 1, amending N.J.S.A. 10:5-3.]

      Legislative history of the 1990 amendments makes clear that the

Legislature’s intent was to reinforce that the LAD supplements the common

law, and that, after Shaner, the Legislature felt the need to clarify that common

law remedies were available to employees who were victims of unlawful

discrimination. A. Judiciary, Law & Pub. Safety Comm. Statement to A. 2872

(Jan. 22, 1990). The amendments were described as “provid[ing] special

protection to persons who are victimized because of membership in a protected

class.” Ibid.

      According to defendants, the WCA’s exclusive remedy provision trumps

plaintiff’s LAD failure-to-accommodate claim because reference to “common

law remedies” could not have meant to include damages that would permit

overlapping relief under the WCA and the LAD. The WCA prevails,

according to defendants, and excludes any relief under an LAD claim for

bodily injury, while permitting compensatory and punitive damages claims to

proceed for LAD violations.



                                       38
                                       VI.

      This is not the first appeal in which the Court is asked to give

precedence to one statutory scheme over another. But our duty in such

circumstances is clear: to follow the will and intent of the Legislature, which

put both schemes in place. An overriding principle of statutory construction

compels that every effort be made to harmonize legislative schemes enacted by

the Legislature. Saint Peter’s Univ. Hosp. v. Lacy, 185 N.J. 1, 14 (2005)

(“When interpreting different statutory provisions, we are obligated to make

every effort to harmonize them, even if they are in apparent conflict.”

(quoting In re Gray-Sadler, 164 N.J. 468, 485 (2000))).

                                       A.

      We have, in the past, harmonized the LAD with other statutes when

conflicts were perceived. In Fuchilla v. Layman, we had to reconcile the

demands of the notice provision of the Tort Claims Act (TCA), N.J.S.A. 59:8-

8, with an LAD claim; we concluded that the TCA notice did not apply to

LAD actions. 109 N.J. 319, 330-32 (1988). That holding was based, in part,

on the different purposes of the two statutes. We explained that

“[e]mployment discrimination is not just a matter between employer and

employee. The public interest in a discrimination-free work place infuses the

inquiry.” Id. at 335. We then noted, “In contrast to the sweep of the [LAD],

                                       39
the [TCA] seeks to provide compensation to tort victims without unduly

disrupting governmental functions and without imposing excessive financial

burden on the taxpaying public.” Ibid. Hence, we held that “[t]he difference

between the substantive standard for negligence, which was clearly a

legislative concern in the [TCA], and the [LAD’s] implicit emphasis on motive

or intent suggests that the Legislature did not intend that the [TCA] apply to

discrimination claims under the [LAD].” Ibid.

      Similarly, in Cavouti v. New Jersey Transit Corp., we were faced with

the question of whether an LAD plaintiff could recover punitive damages

against a public entity, despite the TCA’s provision prohibiting punitive

damages. 161 N.J. 107, 132 (1999). There we held that

            a sensible and unconstrained reading of the language of
            the LAD, a consideration of the provisions of the LAD
            in light of the TCA, a review of the LAD’s legislative
            history, an understanding of the underlying policy
            concerns in awarding punitive damages and an
            examination of LAD’s remedial purposes persuade us
            that the LAD allows the award of punitive damages
            against public entities.

            [Id. at 133.]

      And other settings illustrate still further our efforts to reconcile statutory

schemes rather than interpret one as superseding another with respect to




                                        40
enforcement of remedies provided by the Legislature for specific wrongs

intended to be deterred.

      For example, in Sun Chemical Corp. v. Fike Corp., we interpreted

language similar to the language before us now in considering the interaction

of another remedial statute, the Consumer Fraud Act (CFA), with the Product

Liability Act (PLA). 243 N.J. 319 (2020). Here, the LAD declares that “[a]ll

remedies available in common law tort actions shall be available to prevailing

plaintiffs . . . [and] [t]hese remedies are in addition to any other provided by

[the LAD] or any other statute,” N.J.S.A. 10:5-13(a)(2)(b) (emphasis added),

and the Legislature expressly instructs that the LAD “be liberally construed in

combination with other protections available under the laws of this State.”

N.J.S.A. 10:5-3. In Sun Chemical, we read similar language in the CFA to

favor broad remedies for potential plaintiffs, and we concluded that the PLA

does not preempt “a claimant from seeking relief under the CFA for deceptive,

fraudulent, misleading, and other unconscionable commercial practices in the

sale of the product. Indeed, the CFA is expressly ‘in addition to and

cumulative of any other right, remedy or prohibition accorded by the common

law or statutes of this State.’” 243 N.J. at 337 (emphasis added) (quoting

N.J.S.A. 56:8-2.13).




                                        41
                                        B.

      We reach the same conclusion with respect to the LAD and the WCA

that we reached in Sun Chemical with respect to the CFA and the PLA.

      The WCA was in place when the LAD was enacted, and the Legislature

stated its clear intent that the LAD should be treated as supplemental to other

remedies. N.J.S.A. 10:5-13(a)(2)(b). The Legislature certainly would have

been aware of the WCA when it included such strong direction and when it

added the common law remedies to the LAD in 1990.

      In Schmidt, the Appellate Division, which we affirmed, relied in part on

those 1990 amendments in concluding that the WCA was not the exclusive

means for managing sexual harassment in the workplace and that an LAD

action could be pursued notwithstanding the WCA. 294 N.J. Super. at 585-86,

aff’d, 155 N.J. at 51. In that case, the Appellate Division dealt with whether

an insurance provider was required to cover an employer for a hostile work

environment and sexual harassment claim brought against a company and its

president by an employee. 294 N.J. Super at 574. The employee did not seek

worker’s compensation, but rather brought an LAD claim. Ibid.

      In attempting to disclaim coverage, the insurance company argued that

“because of the exclusivity provision of the [WCA], plaintiff had to allege an

intentional wrong on the part of [the employer] in order to bring her civil suit.”

                                       42
Id. at 584. Because that defense was advanced, the Appellate Division

considered “whether sexual harassment claims under LAD are exclusively

remediable under the [WCA] where the employer’s conduct is not intentional.”

Ibid. After determining that “there is no language in the LAD that mandates

that claims made by employees against employers under it may only be

brought under the [WCA,]” and that the Legislature intended for the LAD to

be “broadly applied and liberally construed,” the Appellate Division held that

the Legislature did not intend the WCA to serve as a worker’s sole and

exclusive remedy for victims alleging harassment and discrimination under the

LAD. Id. at 585-86 (highlighting N.J.S.A. 10:5-3). We affirmed the Appellate

Division in that coverage dispute, noting our agreement “that workers’

compensation is not the exclusive remedy for victims of sexual harassment”

under the LAD. Schmidt, 155 N.J. at 51.

      Although the binding nature of Schmidt’s pronouncement is disputed in

this matter, we now have the opportunity to make express Schmidt’s import.

We hold that the WCA’s exclusive remedy provision does not attach to

Richter’s LAD claim. The LAD’s common law remedies made available

through the 1990 amendments do not, in this instance, pose a conflict with the

WCA. Each statute operates to fulfill different purposes, both protective of




                                      43
workers in the workplace. The statutes can function cumulatively and

complementarily; they are not in tension, much less in conflict.

                                         C.

      The facts of the present case clearly illustrate not only how the two

statutory schemes can operate harmoniously, but why it is important that they

do.

      Richter’s pursuit of her disability discrimination claim formulated as a

failure to accommodate her pre-existing disability -- diabetes -- is not at cross

purposes with the WCA’s prompt and sure remedies for medical expenses and

“personal injury,” N.J.S.A. 34:15-1, in accordance with the schedule of

benefits provided through workers’ compensation. Those benefits provide

salutary relief for workplace personal injuries, albeit it as a trade-off in that

prompt payment pursuant to the workers’ compensation schedule of payments,

see N.J.S.A. 34:15-12, may result in a lesser WCA award than what might be

available had a tort action been allowed, see Millison, 101 N.J. at 174 (stating

that under the WCA, injured employees “relinquished their right to pursue

common-law remedies in exchange for automatic entitlement to certain, but

reduced, benefits”).

      Richter’s LAD claim is also not duplicative of the type of claim whose

redress is secured through the WCA and therefore should not be regarded as

                                         44
subordinate to the WCA’s exclusive remedy feature. The LAD provides relief

under state statutes for a different workplace wrong. 4


4
   Our recognition of the difference in purposes between the WCA and our
LAD brings our approach into alignment with federal anti -discrimination law.
It is understood that state workers’ compensation exclusivity provisions do not
bar claims brought under federal civil rights laws. See 9 Larson’s Workers’
Compensation Law § 100.03[1] (“Federal antidiscrimination laws such as Title
VII will trump a state workers’ compensation statute, based on the Supremacy
Clause which dictates that a state law not ‘stand as an obstacle’ to Congress’
intent, in this case that of rooting out discrimination in the workplace.”).
EEOC guidance reflects the same. In a regulatory guidance document, the
EEOC explained:

           The purpose of workers’ compensation exclusivity clauses
           is to protect employers from being sued under common law
           theories of personal injury for occupational injury. Courts
           have generally held that the exclusive remedy provisions of
           state workers’ compensation laws cannot bar claims arising
           under federal civil rights laws, even where a state workers’
           compensation law provides some relief for disability
           discrimination. Applying a state workers’ compensation
           law’s exclusivity provision to bar an individual’s ADA
           claim would violate the Supremacy Clause of the U.S.
           Constitution and seriously diminish the civil rights
           protection Congress granted to persons with disabilities.

           [EEOC Enforcement Guidance: Workers’ Compensation
           and the ADA (Sept. 3, 1996).]

       Although the Supremacy Clause is not applicable here, we have long
held that “our LAD’s broad remedial purposes and the wide scope of its
coverage for disabilities as compared to the ADA support an expansive view of
protecting rights of persons with disabilities in the workplace.” Victor, 203
N.J. at 420-21. Were we to hold that LAD claims were barred by the
exclusivity bar of the WCA, then it would have the peculiar effect of rendering
the LAD less protective than the ADA in this context. We decline to tack our
jurisprudence in that direction, which departs from our precedent.
                                       45
      Richter’s disability is due to her pre-existing type 1 diabetes, clearly a

disabling characteristic meant to be protected by the LAD’s disability

discrimination prohibitions. See N.J.S.A. 10:5-5(q) (defining “Disability” as a

“physical or sensory disability . . . which is caused by . . . illness”). Disability

discrimination under the LAD encompasses an employer’s failure to comply

with the duty to provide reasonable accommodation of the disability unless it

causes undue hardship. N.J.A.C. 13:13-2.5(b). That duty includes the

obligation to engage in an interactive effort to attempt to reach a reasonable

accommodation. Ibid. Whether that happened here is a matter that the LAD

says is to be determined through a jury trial. N.J.S.A. 10:5-13. Richter has a

state law right to proceed with that claim.

      The LAD allows the disability-discrimination claimant common law

remedies, see N.J.S.A. 10:5-3, -13, that include, as Richter’s complaint

explicitly seeks, damages for economic loss and “for emotional and physical

injury and distress.” We hold that Richter must be permitted to pursue before

a jury her LAD claims and remedies, as the LAD promises. Even defendants

recognize Richter’s right to proceed but would rewrite the LAD in these

circumstances to proscribe certain remedies that the LAD permits. That

proposed revision, however, would ill accord with the statute’s remedial




                                         46
purpose and principles of statutory construction requiring that legislative acts

be interpreted, if possible, to operate in harmony rather than in conflict.

      In sum, the two legislative acts provide relief for separate wrongs and

can co-exist in harmony, with the purposes of each fulfilled. Indeed, the two

statutory schemes, harmonized, operate to prevent double recovery. With

double recovery averted, there is no possible conflict. Thus, the full-throated

pursuit of remedies available under the LAD for actionable disability

discrimination may proceed unencumbered by the WCA exclusivity bar.

                                       VII.

      The WCA provides a workers’ compensation lien for an employer

through operation of Section 40, N.J.S.A. 34:15-40. The Appellate Division

reviewed that provision’s operation and instructed on how, if a jury awards

damages to Richter in a remand at trial of this matter, the employer may obtain

reimbursement for workers’ compensation benefits paid to her. Richter, 459

N.J. Super. at 423-26. Those directions provided that, should the jury’s award

be equivalent to or exceed the amount paid to Richter for her medical benefits

and temporary disability benefits ($28,733.84), a lien for her employer would

attach; however, the jury may not include in that amount fees and costs paid to

plaintiff’s compensation attorney. Id. at 425-26. Without detailing that

amount specifically, the Appellate Division noted that, by statute, the

                                        47
compensation attorney’s fees (and costs not to exceed $750) could not exceed

one third of the WCA award, and the court directed that those amounts not be

included in the employer’s lien. Ibid.

      We agree with the Appellate Division’s direction on this matter and

reject defendants’ argument claiming a right to “100% reimbursement.” The

theory behind prevention of a double recovery through a lien under Section 40

is to bar Richter’s receipt of duplicate damages. See id. at 424 (citing

Millison, 101 N.J. at 187 and Calalpa v. Dae Ryung Co., Inc., 357 N.J. Super.

220, 227-29 (App. Div. 2003)). That does not mean that her employer is

entitled to be reimbursed for fees plaintiff had to pay to counsel out of her

compensation award. See 459 N.J. Super. at 425-26 (quoting Section 40).

      The Appellate Division properly directed the trial court on how Section

40 should operate, in the event of a jury award for Richter’s LAD failure-to-

accommodate discrimination claim in an amount that prompts application of a

Section 40 lien. The Appellate Division also properly held that the jury may

not be presented with evidence of Richter’s medical expenses and lost wages.

We affirm both rulings. And, as did the Appellate Division, we leave

application of these matters to the trial court for its sound handling.




                                         48
                                        VIII.

      The judgment of the Appellate Division is affirmed as modified and the

matter is remanded to the trial court for trial.



    CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE
LaVECCHIA’s opinion.




                                         49